        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 1 of 20   1
     JAHAVICPps

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                            (S2) 18-cr-530 (LGS) (SDA)

5    NAZEER VICKERS,

6                     Defendant.                     Plea

7    ------------------------------x

8                                                    New York, N.Y.
                                                     October 17, 2019
9                                                    2:25 p.m.

10
     Before:
11
                             HON. STEWART D. AARON
12
                                                    Magistrate Judge
13

14                                 APPEARANCES

15   GEOFFREY S. BERMAN
          United States Attorney for the
16        Southern District of New York
     BY: PETER DAVIS, ESQ.
17        Assistant United States Attorney

18   FEDERAL DEFENDERS OF NEW YORK INC.
          Attorneys for Defendant
19   BY: CHRISTOPHER FLOOD, ESQ.

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 2 of 20   2
     JAHAVICPps

1              (Case called)

2              THE CLERK:    Counsel please state your appearance for

3    the record.

4              MR. DAVIS:    Good afternoon, your Honor.       Peter Davis

5    for the government.

6              THE COURT:    Good afternoon.

7              MR. FLOOD:    Your Honor, good afternoon.       Christopher

8    Flood, Federal Defenders of New York on behalf of Nazeer

9    Vickers, who is present at counsel table.

10             Thank you, your Honor, for accommodating, or

11   rescheduling, this plea.

12             THE COURT:    No problem.     Good afternoon.

13             Mr. Vickers, I am Magistrate Judge Aaron.          I

14   understand we're here because it's your intention to enter a

15   plea of guilty to the information?

16             THE DEFENDANT:     Yes.

17             THE COURT:    So, the first order of business that I

18   have is the need to go over this waiver of indictment form that

19   you signed.    The document that contains the charges against you

20   is called an information that was issued by the United States

21   Attorney.   Under the United States Constitution you have the

22   right to be charged by a document called an indictment, which

23   is issued by a grand jury, instead of information like the one

24   we have before you.     If you give up your right to have the

25   charges against you presented to the grand jury, the case would


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 3 of 20   3
     JAHAVICPps

1    proceed against you based upon the United States Attorney's

2    Office just as if you had been indicted.         Do you understand

3    that?

4              THE DEFENDANT:     Yes.

5              THE COURT:    So I have a copy of this waiver of

6    indictment form.     Am I correct that you signed it?

7              THE DEFENDANT:     Yes.

8              THE COURT:    And did you review this form with your

9    attorney before you signed it?

10             THE DEFENDANT:     Yes.

11             THE COURT:    And do you understand that by signing the

12   form you're giving up your right to have your case presented to

13   a grand jury and you're agreeing to have the charges be filed

14   by the United States Attorney instead?

15             THE DEFENDANT:     Yes.

16             THE COURT:    And have you discussed with your attorney

17   the advantages and disadvantages of waiving indictment?

18             THE DEFENDANT:     Yes.

19             THE COURT:    And have any threats or promises been made

20   to get you to waive indictment?

21             THE DEFENDANT:     No.

22             THE COURT:    Do you wish to give up your right to be

23   charged by a grand jury?

24             THE DEFENDANT:     Yes.

25             THE COURT:    All right.    The next document I would like


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 4 of 20   4
     JAHAVICPps

1    to go over with you, or will go over with you, is the document

2    entitled "Consent to Proceed Before a United States Magistrate

3    Judge."    Am I correct that you signed this document?

4               THE DEFENDANT:    Yes.

5               THE COURT:   The form says that you know you have the

6    right to have your plea taken by a United States district judge

7    but are agreeing to have the plea taken by me, a magistrate

8    judge.    As a magistrate judge, I have the authority to take

9    your plea, with your consent, and you will still be entitled to

10   all the same rights and protections as if you were before a

11   district judge.    Among other things, if you are found guilty

12   you will be sentenced by a district judge.

13              Did you sign this consent form voluntarily?

14              THE DEFENDANT:    Yes.

15              THE COURT:   And before you signed it, did your lawyer

16   explain it to you?

17              THE DEFENDANT:    Yes.

18              THE COURT:   Do you wish to proceed with your plea

19   before me?

20              THE DEFENDANT:    Yes.

21              THE COURT:   All right.    So I'm going to accept your

22   consent form, and I'm signing my name at the bottom to reflect

23   that.

24              All right.   Now I'll ask my deputy to please swear in

25   the defendant.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 5 of 20   5
     JAHAVICPps

1              (Defendant sworn)

2              THE COURT:    All right.    Mr. Vickers, the purpose of

3    this proceeding is to make sure you understand your rights, to

4    decide whether you are pleading guilty of your own free will,

5    and to make sure you are pleading guilty because you are guilty

6    and not for some other reason.        Do you understand?

7              THE DEFENDANT:     Yes.

8              THE COURT:    I'm now going to ask you certain

9    questions.    It's very important you answer these questions

10   honestly and completely.      If you don't understand any of the

11   questions or if you want time to consult with your attorney,

12   please say so, because it is important that you understand

13   every question before you answer.

14             What is your full name?

15             THE DEFENDANT:     Nazeer Vickers.

16             THE COURT:    And how old are you?

17             THE DEFENDANT:     36.

18             THE COURT:    Can you read and write in English?

19             THE DEFENDANT:     Yes.

20             THE COURT:    What was the highest grade in school that

21   you completed?

22             THE DEFENDANT:     Tenth.

23             THE COURT:    Are you currently or have you recently

24   been under the care of a doctor or a mental health professional

25   for any reason?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 6 of 20   6
     JAHAVICPps

1              THE DEFENDANT:     No.

2              THE COURT:    Are you under the influence of any drug or

3    alcohol today?

4              THE DEFENDANT:     No.

5              THE COURT:    How are you feeling physically today?

6              THE DEFENDANT:     I'm good.

7              THE COURT:    All right.    And have you had sufficient

8    time to discuss the charges against you in your plea with your

9    attorney, Mr. Flood?

10             THE DEFENDANT:     Yes.

11             THE COURT:    Have you been satisfied with the advice

12   and counsel that Mr. Flood has provided to you?

13             THE DEFENDANT:     Yes.

14             THE COURT:    And are you ready to enter a plea today?

15             THE DEFENDANT:     Yes.

16             THE COURT:    All right.    Does either counsel have any

17   objections to the defendant's competence to plead at this time?

18             MR. DAVIS:    No, your Honor.

19             MR. FLOOD:    No, your Honor.

20             THE COURT:    All right.    So, Mr. Vickers, in order to

21   determine whether your plea is voluntary and made with a full

22   understanding of the charges against you and the consequences

23   of your plea, I'm going to make certain statements to you and

24   I'm going to ask you certain questions.         I want you to

25   understand that I need not accept your plea unless I am


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 7 of 20   7
     JAHAVICPps

1    satisfied that you are in fact guilty and that you fully

2    understand your rights.

3              So your plea agreement states that you're going to

4    plead guilty, or that you are pleading guilty, to Count One of

5    the superseding indictment.       Count One charges you with

6    conspiracy to engage in sex trafficking in violation of Title

7    18 United States Code § 1594(c), which carries a maximum term

8    of imprisonment of life; a mandatory minimum term of supervised

9    release of five years; a maximum term of supervised release of

10   life; a maximum fine pursuant to Title 18 United States Code

11   § 3571 of the greatest of $250,000, twice the gross pecuniary

12   gain derived from the offense, or twice the gross pecuniary

13   loss to persons other than yourself resulting from the offense;

14   a $100 mandatory special assessment, and an additional special

15   assessment for any non-indigent defendant of $5,000 pursuant to

16   Title 18 United States Code § 3014.

17             In addition to the foregoing, the court must order

18   restitution as specified later in the agreement, in the plea

19   agreement.

20             Do you understand that this is the crime to which you

21   are pleading and the maximum and minimum penalties applicable

22   to that crime?

23             THE DEFENDANT:     Yes.

24             THE COURT:    Now, "supervised release" means that you

25   will be supervised for a period of time after your release from


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 8 of 20     8
     JAHAVICPps

1    prison.   There will be conditions which you must obey.             If you

2    don't, you can be sent to prison without a jury trial.              Do you

3    understand that?

4              THE DEFENDANT:     Yes.

5              THE COURT:    And I am required by law to tell you that

6    there is a special assessment, or fine, of $100 required to be

7    imposed that I mentioned earlier.

8              Do you also understand that it is part of your plea

9    agreement to admit the forfeiture allegation with respect to

10   Count One of the information?

11             THE DEFENDANT:     Yes.

12             THE COURT:    And you have agreed to forfeit to the

13   United States, pursuant to Title 18 United States Code §§

14   981(a)(1)(C) and 1594(d) and Title 28 United States Code §

15   2461, a sum of money representing proceeds traceable to the

16   commission of your offense.       Do you understand that?

17             THE DEFENDANT:     Yes.

18             THE COURT:    And you also have agreed to pay

19   restitution in an amount to be determined by the court.             Do you

20   understand that?

21             THE DEFENDANT:     Yes.

22             THE COURT:    And do you understand that your obligation

23   to make such restitution shall be a condition of probation or

24   of supervised release?

25             THE DEFENDANT:     Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 9 of 20   9
     JAHAVICPps

1              THE COURT:    Mr. Vickers, what country are you a

2    citizen of?

3              THE DEFENDANT:     United States.

4              THE COURT:    You should know that if you were not a

5    citizen of the United States, then your guilty plea and

6    conviction make it very likely that your deportation from the

7    United States is presumptively mandatory and that, at a

8    minimum, you are at risk of being deported or suffering other

9    adverse immigration consequences.        Do you understand?

10             THE DEFENDANT:     Yes.

11             THE COURT:    And, Mr. Vickers, have you discussed the

12   possible immigration consequences of your guilty plea and

13   conviction with defense counsel?

14             THE DEFENDANT:     Yes.

15             THE COURT:    And am I correct you wish to plead guilty

16   regardless of any immigration consequences that may result from

17   your guilty plea and conviction even if those consequences

18   include deportation?

19             THE DEFENDANT:     Yes.

20             THE COURT:    Do you understand the charges against you

21   in the information and the consequences of pleading guilty?

22             THE DEFENDANT:     Yes.

23             THE COURT:    Do you understand that, in exchange for

24   your plea, the United States Attorney's Office has agreed not

25   to criminally prosecute you further for conspiring to commit


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 10 of 20   10
     JAHAVICPps

1    sex trafficking from June 2017 to August 2017, including of a

2    16-year-old female victim and a 14-year-old female victim, as

3    charged in Count One of the superseding information?

4              THE DEFENDANT:     Yes.

5              THE COURT:    And do you understand that the United

6    States Attorney cannot make any promises to you concerning

7    criminal tax violations?

8              THE DEFENDANT:     Yes.

9              THE COURT:    Do you understand that, in exchange for

10   your plea, your plea agreement does not bar the use of your

11   conduct as a predicate act or as the basis for a sentencing

12   enhancement in a subsequent prosecution?

13             THE DEFENDANT:     Yes.

14             THE COURT:    Do you agree that, with respect to any and

15   all dismissed charges, you are not a prevailing party within

16   the meaning of the Hyde Amendment and you will not fill any

17   claim under that law?

18             THE DEFENDANT:     Yes.

19             THE COURT:    Do you understand that you have the right

20   to plead not guilty and the right to a trial on the charges

21   against you and in fact a trial by jury?

22             THE DEFENDANT:     Yes.

23             THE COURT:    All right.    I am now going to ask the

24   assistant United States attorney to state the elements of the

25   crime charged.    You should know that the elements are the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 11 of 20   11
     JAHAVICPps

1    things that the government would have to prove beyond a

2    reasonable doubt if you went to trial.

3              MR. DAVIS:    Yes, your Honor.     The government would

4    prove the following elements beyond a reasonable doubt: the

5    defendant knowingly conspired with others to recruit, entice,

6    harbor, transport, provide, advertise, maintain, patronize,

7    solicit, or obtain a person that was less than 18 years old;

8    second, that the defendant knew that the child was less than 18

9    years old, acted in reckless disregard of the child victim's

10   age, or had a reasonable opportunity to view the child victim;

11   third, that the defendant knew or believed that the person

12   would be caused to engage in a commercial sex act; fourth, that

13   the recruiting, enticing, harboring, transporting, providing,

14   advertising, patronizing, maintaining, soliciting, or obtaining

15   was done in or affecting interstate commerce or within the

16   special maritime and territorial jurisdiction of the United

17   States.

18             And additionally, your Honor, the government would

19   need to establish that venue is proper in the Southern District

20   of New York by a preponderance of the evidence.

21             THE COURT:    Mr. Vickers, do you understand that if you

22   plead not guilty and went to trial, the burden would be on the

23   government to prove each and every element of the crime

24   charged, putting venue aside, which is the location where the

25   court is, each and every element beyond a reasonable doubt in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 12 of 20   12
     JAHAVICPps

1    order to convict you?

2              THE DEFENDANT:     Yes.

3              THE COURT:    Do you understand that, at trial, you

4    would have the right to be represented by an attorney at all

5    stages of the proceeding and, if necessary, an attorney would

6    be appointed for you?

7              THE DEFENDANT:     Yes.

8              THE COURT:    Do you understand that at trial you would

9    have the right to confront and cross-examine witnesses against

10   you and the right not to be compelled to incriminate yourself?

11             THE DEFENDANT:     Yes.

12             THE COURT:    Do you understand that at trial you would

13   be presumed innocent until such time, if ever, the government

14   established your guilt by competent evidence to the

15   satisfaction of the trier of fact beyond a reasonable doubt?

16             THE DEFENDANT:     Yes.

17             THE COURT:    Do you understand that at trial you would

18   have the right to testify, and also you would be entitled to

19   compulsory process, in other words, the right to call other

20   witnesses on your behalf?

21             THE DEFENDANT:     Yes.

22             THE COURT:    Do you understand that if your plea is

23   accepted, then there will be no further trial of any kind, so

24   that by pleading guilty you are waiving your right to trial?

25             THE DEFENDANT:     Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 13 of 20   13
     JAHAVICPps

1              THE COURT:    And do you understand that any statements

2    you make here today under oath may be used against you in a

3    prosecution for perjury or for making false statements?

4              THE DEFENDANT:     Yes.

5              THE COURT:    Failing to tell the truth in this

6    proceeding is a crime.      Do you understand that?

7              THE DEFENDANT:     Yes.

8              THE COURT:    All right.    So I have before me the

9    original plea agreement that appears to bear your signature.

10   Did you sign this document?

11             THE DEFENDANT:     Yes.

12             THE COURT:    Did you read this document before you

13   signed it?

14             THE DEFENDANT:     Yes.

15             THE COURT:    Did you discuss it with your attorney

16   before you signed it?

17             THE DEFENDANT:     Yes.

18             THE COURT:    Putting the plea agreement to one side,

19   separate and apart from the plea agreement, have any threats or

20   promises been made to you to make you plead guilty?

21             THE DEFENDANT:     No.

22             THE COURT:    Is anyone forcing you to plead guilty?

23             THE DEFENDANT:     No.

24             THE COURT:    Again putting aside the plea agreement,

25   and separate and apart from it, have any understandings or


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 14 of 20   14
     JAHAVICPps

1    promises been made to you concerning the sentence that you will

2    receive?

3               THE DEFENDANT:    No.

4               THE COURT:   Is your plea voluntary, in other words,

5    being made of your own free will?

6               THE DEFENDANT:    Yes.

7               THE COURT:   All right.    Now I'm going to review

8    certain portions of the plea agreement with you.          The letter

9    states that you and the government have reached agreement

10   regarding the appropriate calculation of your sentence under a

11   part of our law known as the sentencing guidelines and that the

12   stipulated guidelines sentencing range is from 235 to 293

13   months' imprisonment.     Do you understand?

14              THE DEFENDANT:    Yes.

15              THE COURT:   And the agreement also states that you and

16   the government have agreed that the applicable fine range is

17   $35,000 to $350,000.     Do you understand that?

18              THE DEFENDANT:    Yes.

19              THE COURT:   Do you understand that neither the

20   Probation Office nor the Court is bound by the guideline

21   stipulations and that the sentence to be imposed upon you is

22   determined solely by the Court?

23              THE DEFENDANT:    Yes.

24              THE COURT:   In imposing its sentence upon you, the

25   Court is obligated to calculate the applicable sentencing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 15 of 20   15
     JAHAVICPps

1    guideline range in determining a sentence range, including

2    other sentencing factors that are set forth in Title 18 United

3    States Code § 3553(a).      Do you understand that?

4              THE DEFENDANT:     Yes.

5              THE COURT:    Do you understand that you have agreed not

6    to file a direct appeal or otherwise challenge your conviction

7    or sentence if you are sentenced within or below the stipulated

8    guideline range?

9              THE DEFENDANT:     Yes.

10             THE COURT:    And you understand that you have also

11   agreed to waive your right to appeal any term of supervised

12   release that is less than or equal to the statutory maximum.

13             THE DEFENDANT:     Yes.

14             THE COURT:    And do you understand you have agreed to

15   waive your right to appeal any fine that is less than or equal

16   to $350,000?

17             THE DEFENDANT:     Yes.

18             THE COURT:    In light of the foregoing, how do you

19   plead?

20             THE DEFENDANT:     I plead guilty.

21             THE COURT:    And are you pleading guilty because you

22   are in fact guilty?

23             THE DEFENDANT:     Yes.

24             THE COURT:    And do you understand that this plea does

25   not bind any prosecuting office other than the United States


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 16 of 20   16
     JAHAVICPps

1    Attorney's Office for the Southern District of New York?

2              THE DEFENDANT:     Yes.

3              THE COURT:    Do you understand that, apart from any

4    proffer agreements you may have entered into with the

5    government, the plea agreement takes the place of any prior

6    understanding you may have had with the government and that

7    this plea agreement cannot be modified except in a writing

8    signed by all parties?

9              THE DEFENDANT:     Yes.

10             THE COURT:    Do you understand that if your conviction

11   following your plea of guilty is violated for any reason, then

12   the government is not time barred, and that if the cause of

13   action is not time barred as of the date you signed the

14   agreement, that the government can reinstate its prosecution

15   against you?

16             THE DEFENDANT:     Yes.

17             THE COURT:    Mr. Vickers, did you commit the offense to

18   which you are pleading?

19             THE DEFENDANT:     Yes.

20             THE COURT:    Please tell me in your own words what you

21   did.

22             THE DEFENDANT:     I agreed with another person to

23   financially benefit from women engaging in commercial sex acts

24   made in interstate commerce, including internet.          In connection

25   with this conspiracy, I met two young women in person who I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 17 of 20   17
     JAHAVICPps

1    thought were going to engage in commercial sex acts.           I

2    understood that my co-conspirator had recruited these young

3    women from Westchester, New York, and I had a reasonable chance

4    to observe that they were less than 18 years old.

5              I participated in this conspiracy in the summer of

6    2017 in the Southern District of New York and elsewhere.

7              I could not begin to express how sorry I am for this,

8    but I want to let the Court know that I am very, very sorry for

9    this.

10             THE COURT:    At the time you committed these acts, did

11   you know that what you were doing was wrong and against the

12   law?

13             THE DEFENDANT:     Yes.

14             THE COURT:    Does the government have any questions

15   that it would like me to put to Mr. Vickers?

16             MR. DAVIS:    Nothing as to the allocution, your Honor,

17   but just a couple of items.      And forgive me, your Honor, if

18   you've gone over these already.       One right Mr. Vickers would

19   have had he chosen to go to trial would be to subpoena

20   witnesses as well.     If you covered that, your Honor, I

21   apologize.

22             THE COURT:    I did.   You understand you would have the

23   right to subpoena witnesses, right?

24             THE DEFENDANT:     Yes.

25             MR. DAVIS:    And separately, because this is a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 18 of 20   18
     JAHAVICPps

1    superseding information, if your Honor would be so kind to

2    confirm he has reviewed the superseding information with his

3    counsel and is satisfied with his counsel's representation as

4    to the superseding information.

5              THE COURT:    Yes.

6              You reviewed the superseding information?

7              THE DEFENDANT:     Yes.

8              THE COURT:    And you're satisfied with your counsel's

9    representation with respect to the superseding information?

10             THE DEFENDANT:     Yes, I am.

11             MR. DAVIS:    And finally, your Honor -- and

12   apologies -- on page 6 to 7 of the plea agreement, there is a

13   paragraph about the Sex Offender Registration and Notification

14   Act.   And so the government would ask that Mr. Vickers be

15   allocuted that he understands and acknowledges that under the

16   Sex Offender Registration and Notification Act, or SORNA, he

17   must register and keep a registration current in each of the

18   following jurisdictions listed in the plea agreement.

19             THE COURT:    In each of the jurisdictions?       I didn't

20   hear what you said.

21             MR. DAVIS:    That are listed in the plea agreement on

22   page 6 and bleeding over to 7.

23             THE COURT:    Mr. Vickers, do you understand that under

24   the Sex Offender Registration and Notification Act, you must

25   register and keep your registration current where you reside,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 19 of 20   19
     JAHAVICPps

1    where you're employed, and where you are a student?

2               THE DEFENDANT:     Yes.

3               THE COURT:   Anything else?

4               MR. DAVIS:   No.   Thank you, your Honor.

5               THE COURT:   What evidence would the government proffer

6    at trial if the defendant weren't pleading guilty?

7               MR. DAVIS:   If we were to go to trial, the government

8    would prove the elements that I mentioned earlier by witness

9    and victim testimony, advertisements for commercial sex

10   services, and evidence obtained from the defendant's cellphone

11   searched and seized pursuant to a judicially authorized search

12   warrant.

13              THE COURT:   Mr. Vickers, in light of all the

14   foregoing, do you still wish to plead guilty?

15              THE DEFENDANT:     Yes.

16              THE COURT:   Mr. Flood, do you know of any reason why

17   Mr. Vickers ought not plead guilty?

18              MR. FLOOD:   No, sir, I don't.

19              THE COURT:   All right.    So, Mr. Vickers, the Court is

20   satisfied that you understand the nature of the charges against

21   you and the consequences of your plea.        The Court also is

22   satisfied that your plea is being made voluntarily and

23   knowingly and that there is a factual basis for it.

24   Accordingly, I will recommend to the district judge that your

25   plea be accepted.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00530-LGS Document 42 Filed 10/22/19 Page 20 of 20   20
     JAHAVICPps

1               And let me ask the government, will you order a copy

2    of the transcript and submit it together with any additional

3    paperwork so that the district judge may act on my

4    recommendation?

5               MR. DAVIS:    Yes, your Honor.

6               THE COURT:    And will you deliver the case summary for

7    purposes of presentence report to the Probation Department

8    within 14 days?

9               MR. DAVIS:    Yes, your Honor.

10              THE COURT:    And Mr. Flood, will you be available to be

11   interviewed by the Probation Department with your client within

12   14 days?

13              MR. FLOOD:    Yes, sir.

14              THE COURT:    Has a control date been set for

15   sentencing?

16              MR. DAVIS:    Not yet, your Honor.

17              THE COURT:    All right.   So let's set one January 17th

18   of 2020 will be the control date.

19              Is there anything else from either side?

20              MR. DAVIS:    Nothing from the government, your Honor.

21              MR. FLOOD:    No, your Honor.    Thank you.

22              THE COURT:    All right.   Very well.    This matter is

23   adjourned.

24              MR. FLOOD:    Thank you.

25              (Adjourned)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
